     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :              20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :            OPINION AND ORDER
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff Federal Trade Commission:
Markus H. Meier
Bradley S. Albert
Armine Black
Daniel W. Butrymowicz
D. Patrick Huyett
Neal J. Perlman
J. Maren Schmidt
James H. Weingarten
Lauren Peay
Leah Hubinger
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580
(202) 326-3748
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 2 of 10




For plaintiff State of New York:
Letitia James
Christopher D’Ange
Elinor R. Hoffman
Saami Zain
Amy McFarlane
Jeremy Kasha
Bryan Bloom
Beau Buffier
Office of the New York Attorney General
Antitrust Bureau
28 Liberty Street, 20th Floor
New York, NY 10005
(212) 416-8262

For plaintiff State of California:
Michael D. Battaglia
Jacqueline Malafa
Office of the Attorney General of California
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102
(415) 510-3769

For plaintiff State of Ohio:
Beth Finnerty
Elizebeth M. Maag
Office of the Ohio Attorney General
150 E. Gay Street, 22nd Floor
Columbus, OH 43215
(614) 466-4328

For plaintiff Commonwealth of Pennsylvania:
Joseph Betsko
Pennsylvania Office of Attorney General
Strawberry Square, 14th Floor
Harrisburg, PA 17120

For plaintiff State of Illinois:
Richard S. Schultz
Office of the Attorney General of Illinois
100 W. Randolph Street, 11th Floor
Chicago, IL 60601
(312) 814-3000

For plaintiff State of North Carolina:
K.D. Sturgis


                                   2
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 3 of 10




Jessica V. Sutton
North Carolina Dept. of Justice
Consumer Protection Division
114 West Edenton Street
Raleigh, NC 27603
(919) 716-6000

For plaintiff Commonwealth of Virginia:
Sarah Oxenham Allen
Tyler T. Henry
Office of the Attorney General of Virginia
202 North Ninth Street
Richmond, VA 23219

For defendants Vyera Pharmaceuticals, LLC and Phoenixus AG:
Stacey Anne Mahoney
Sarah E. Hsu Wilbur
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
(212) 309-6000

Scott A. Stempel
William Cravens
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004

Steven A. Reed
Francis A. DeSimone
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
(215) 963-5000

Noah J. Kaufman
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02210
(617) 341-7700

For defendant Martin Shkreli:
Christopher H. Casey, Esq.
A.J. Rudowitz, Esq.
Jeffrey Pollack
Brett Feldman
Sarah O’Laughlin Kulik


                                   3
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 4 of 10




Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
(215) 979-1155

Edward T. Kang
Kandis L. Kovalsky
Kang, Haggerty & Fetbroyt LLC
123 S. Broad St. #1670
Philadelphia, PA 19109
(215) 525-5852

For defendant Kevin Mulleady:
Kevin J. Arquit
Albert Shemmy Mishaan
Kenneth R. David
Nicholas Rendino
Kasowitz Benson Torres LLP
1633 Broadway
New York, NY 10023
(212) 506-1700


DENISE COTE, District Judge:

     The plaintiffs seek to strike from the defendants’ answers

three affirmative defenses that are at odds with legal rulings

made in the denial of the defendants’ motions to dismiss.          The

plaintiffs’ motion is granted.

                              Background

     In their amended complaint, the Federal Trade Commission

and seven states have brought claims for violations of §§ 1 and

2 of the Sherman Act, § 5(a) of the FTC Act, and various state

statutes against Vyera Pharmaceuticals, LLC, its parent company,

Martin Shkreli, and Kevin Mulleady.      The defendants moved to

dismiss these claims, arguing inter alia that the amended



                                   4
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 5 of 10




complaint failed to allege an ongoing violation of the law, and

that it did not adequately allege that Shkreli and Mulleady

personally participated in unlawful conduct.        The motions were

largely denied.   See Fed. Trade Comm'n v. Vyera Pharm., LLC, No.

20CV706 (DLC), 2020 WL 4891311, at *14 (S.D.N.Y. Aug. 18, 2020)

(“Vyera”).

     On September 15, defendants filed their answers, and on

October 6, plaintiffs moved to strike the corporate defendants’

and Shkreli’s fourth affirmative defense.       Defendants’ fourth

affirmative defense states:

     Plaintiffs’ claims are barred, in whole or in part, because
     Plaintiffs have not alleged that [defendants are] presently
     engaged in ongoing violations of law, as required by, inter
     alia, Section 13(b) of the Federal Trade Commission Act, 15
     U.S.C. § 53(b), and New York Executive Law Section 63(12),
     N.Y. Exec. Law § 63(12).

(Emphasis supplied.)    In their opposition brief, the corporate

defendants request permission to amend their fourth affirmative

defense, if necessary, to read:

     Plaintiffs’ claims are barred, in whole or in part, because
     Vyera was not engaged in ongoing violations of law at the
     time the complaint was filed, as required by, inter alia,
     Section 13(b) of the Federal Trade Commission Act and New
     York Executive Law Section 63(12).

(Emphasis supplied.)

     Plaintiffs have also moved to strike Shkreli’s thirteenth

and fifteenth affirmative defenses.      Shkreli’s thirteenth

affirmative defense states: “Plaintiffs’ claims are barred, in



                                   5
      Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 6 of 10




whole or in part, because Mr. Shkreli did not enter into or sign

any agreements with any distributors, hospitals, other

downstream purchasers, or any API suppliers.”         His fifteenth

defense states, “Plaintiffs’ claims are barred, in whole or in

part, because Mr. Shkreli, as an individual, does not possess

any market power or monopoly power.”        The motion to strike

became fully submitted on October 28, 2020.

                               Discussion

      “In responding to a pleading, a party must affirmatively

state any avoidance or affirmative defense[.]”         Fed. R. Civ. P.

8.   “An affirmative defense is defined as a defendant's

assertion raising new facts and arguments that, if true, will

defeat the plaintiff's . . . claim, even if all allegations in

the complaint are true.”     Saks v. Franklin Covey Co., 316 F.3d

337, 350 (2d Cir. 2003) (citation omitted).         A core purpose of

the pleading requirement “is to place the opposing parties on

notice that a particular defense will be pursued so as to

prevent surprise or unfair prejudice.”        Id.   Exemplars of

affirmative defenses include duress, estoppel, res judicata, and

statute of limitations.     Fed. R. Civ. P. 8.

      A court “may strike from a pleading an insufficient defense

. . . .”    Fed. R. Civ. P. 12(f).      A motion to strike an

affirmative defense for legal insufficiency, however, is “not

favored”.   William Z. Salcer, Panfeld, Edelman et al. v. Envicon


                                    6
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 7 of 10




Equities Corp., 744 F.2d 935, 939 (2d Cir. 1985), vacated on

other grounds, 478 U.S. 1015 (1986).       This is particularly true

when it would require a determination of issues more properly

“determinable only after discovery and a hearing on the merits.”

Id. (citation omitted).    A motion to strike an affirmative

defense will therefore “not be granted unless it appears to a

certainty that plaintiffs would succeed despite any state of the

facts which could be proved in support of the defense.”          Id.

(citation omitted).

     There is no dispute that “an affirmative defense is

improper and should be stricken if it is a legally insufficient

basis for precluding a plaintiff from prevailing on its claims.”

GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d 92, 98 (2d Cir.

2019).   Where the defense is insufficient as a matter of law,

“the defense should be stricken to eliminate the delay and

unnecessary expense from litigating the invalid claim.”          Nat'l

Credit Union Admin. Bd. v. Morgan Stanley & Co., No. 13 CIV.

6705 (DLC), 2014 WL 1673351, at *2 (S.D.N.Y. Apr. 28, 2014)

(citation omitted).    To succeed on a motion to strike an

affirmative defense, the movant must show that: (1) applying the

plausibility standard from Twombly, and considering the relevant

context, “there is no question of fact which might allow the

defense to succeed; (2) there is no question of law which might

allow the defense to succeed; and (3) the plaintiff would be


                                   7
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 8 of 10




prejudiced by inclusion of the defense.”       GEOMC, 918 F.3d at 96-

98 (citation omitted).

     The plaintiffs have shown that they will be prejudiced if

these affirmative defenses are not stricken.        Through these

asserted defenses, the defendants improperly seek to add to the

plaintiffs’ burden at trial and to narrow the grounds on which

the defendants may be found liable.

     A. Fourth Affirmative Defense

     Defendants’ fourth affirmative defense seeks to reargue the

sufficiency of the allegations in the amended complaint and the

denial of their motion to dismiss, specifically, the ruling that

the amended complaint adequately alleged that, at the time

plaintiffs filed suit, the FTC had reason to believe that the

defendants were at that very moment engaged in the violations of

law on which the FTC relied to bring this action.         Vyera, 2020

WL 4891311, at *6.   Defendants had a full opportunity to

challenge the sufficiency of the pleading at the motion to

dismiss stage.   Having failed in that challenge, this issue is

not properly pleaded as an affirmative defense.

     Defendants make principally two arguments in opposition to

the plaintiffs’ motion to strike the fourth affirmative defense.

First, recognizing that the defense is deficiently framed,

defendants request the opportunity to amend so that the defense

no longer addresses the adequacy of the pleading in the amended


                                   8
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 9 of 10




complaint.   They seek to reframe their defense as an argument

that the plaintiffs will not be able to obtain an injunction and

equitable monetary relief unless the plaintiffs can prove at

trial that the defendants were “engaged in ongoing violations of

law at the time the complaint was filed.”

     That proposed amendment will not cure the problem.          It does

not constitute an affirmative defense.       It misstates the

plaintiffs’ burden and does not describe facts or law that will

defeat the plaintiffs’ right to relief.       The plaintiffs’ right

to relief is not confined by their ability to prove at trial

that the defendants were engaged in the pleaded violations at

the precise moment the complaint was filed.

     Defendants next argue that their fourth affirmative defense

implicates subject matter jurisdiction.       Not so.    There is

subject matter jurisdiction over this action under 28 U.S.C. §

1331 because this action arises under federal law.         Section

13(b) of the FTC Act does not implicate subject matter

jurisdiction.   Fed. Trade Comm'n v. Shire ViroPharma, Inc., 917

F.3d 147, 154 (3d Cir. 2019).     The Supreme Court “has repeatedly

warned against construing provisions that limit a statute's

coverage as references to subject matter jurisdiction unless

that meaning was clearly stated in the statute.”         United States

v. Prado, 933 F.3d 121, 133 (2d Cir. 2019) (citation omitted).




                                   9
     Case 1:20-cv-00706-DLC Document 365 Filed 12/28/20 Page 10 of 10




     B. Shkreli’s Thirteenth and Fifteenth Affirmative Defenses

     The two affirmative defenses pleaded by Shkreli that are

the subject of this motion must also be stricken.         Neither of

them raises facts or legal issues sufficient to defeat the

plaintiffs’ claims.

     In pleading these two defenses, Shkreli improperly defines

the plaintiffs’ burden at trial.        Shkreli seeks to narrow the

basis for finding him liable.      For example, to succeed at trial,

the plaintiffs need not prove that Shkreli signed any agreements

with any distributors or that he personally possessed any market

power.   As explained in Vyera, “[p]erforming the activities

described in the Amended Complaint as corporate officers and

agents is sufficient to subject [defendants] to liability for

antitrust violations.”     Vyera, 2020 WL 4891311, at *12.

Shkreli’s thirteenth and fifteenth defenses are legally

insufficient and do not preclude plaintiffs from prevailing on

their claims.

                               CONCLUSION

     The plaintiffs’ October 6, 2020 motion to strike is

granted.



Dated:     New York, New York
           December 28, 2020




                                   10
